Opinion issued September 26, 2006








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-06-00868-CV
____________

IN RE TERA PESSARRA, Relator




Original Proceeding on Petition for Writ of Mandamus




MEMORANDUM  OPINION
          Relator, Tera Pessarra, has filed a petition for writ of mandamus complaining
of an oral ruling of Judge James A. Blackstock,
 which ruling relator alleges was
rendered orally around August 2005, and which ruling relator also alleges determined
which counsel had the right to represent relator in the underlying suit. 
          We deny the petition for writ of mandamus.  We further deny relator’s motion
for emergency stay.
PER CURIAM
Panel consists of Justices Taft, Nuchia, and Higley.